DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2020 has been entered.

Response to Arguments

Applicants' arguments, filed October 20, 2020, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.
The failure of the previously applied art to teach all of the claim limitations is remedied by the new references that are used in the new grounds of rejection set forth below. 
Applicants state that Sun acknowledges that the amount of iron oxide has an impact on the contrast enhancement that occurs. Based on the amounts used in Sun and that the claimed 
These arguments are unpersuasive. The claims are rejected as being obvious over a combination of the applied prior art and not as anticipated by Sun et al. Based on the disclosure of Sun et al. and the other applied references and the knowledge of a person of ordinary skill in the art, such a person would routinely optimize the mass of iron nanoparticles used to prepare the nanocomposites as properties such as the magnetic properties of the resulting particles is a results effective parameter that would be routinely optimized and is in part determined by the concentration and amount of iron oxide nanoparticles that are used in the preparation method. Multiple additions of polyvinyl alcohol (PVA) are taught by the new references used in the rejections set forth below and even if applicants has established a nexus between the fact pattern in the instant case and the cited decision, Sun et al. alone is not used to reject the claims and thus the instant claims are not patentably distinguished over the prior art based on the results of the cited Board decision that does not appear to be a precedential decision.
Applicants also allege that the current method provides unexpected and superior results and claim 6 has been amended to be commensurate in scope with the exemplary method in the specification. The particles produced by Sun were around 885 nm while those of the instant application were in the range of 200 – 300 nm and maintained for two weeks thereafter. Applicants have established that the method of Sun odes not result in the preparation of particles of the claims invention.
These arguments are unpersuasive. Many factors influence the size of particles resulting from a particular method, including the concentration of the polymer, the initial size of the iron 
Applicants do not present any specific arguments regarding Wang and Zhu for the Examiner to address herein other than that they fail to cure the deficiencies of the other references. Those deficiencies are addressed in the new grounds of rejection set forth below.

Claim Objections

Claims 6 and 16 are objected to because of the following informalities: the word “mixutre" in line 7 of each claim is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Scope of Enablement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 7 – 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for altering the expression of gene in the presence of a mechanism for DNA expression, does not reasonably provide enablement for reducing gene expression when only the composite nanostructure and a magnetic field are present.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The disclosure and claims of the application have been compared per the factors indicated in the decision In re Wands, 8 USPQ2nd 1400 (Fed. Cir. 1988) as to undue experimentation
The factors include:
	1. 	The nature of the invention;
	2.	The breadth of the claims;
	3. 	The predictability or unpredictability of the art;
	4.	The amount of direction or guidance presented;
	5.	The presence or absence of working examples
	6.	The quantity of experimentation necessary;
	7.	The state of the prior art; and
	8.	The relative skill of those skilled in the art.

Each relevant factor is addressed below on the basis of comparison of the disclosure, the claims and the state of the art in the assessment of undue experimentation.

The nature of the invention; the breadth of the claims: In the method of claim 17, a nanocomposite structure with a polymer, iron oxide nanoparticles and a silica coated substituted with an amine group and comprises DNA, although no particular limitations are to a cell, not into a cell, so while exposure to a cell in a subject is required, introduction into a cell is not required.

The predictability or unpredictability of the art; the amount of direction or guidance presented; the presence or absence of working examples; the quantity of experimentation necessary; the state of the prior art; the relative skill of those skilled in the art:
The relative skill of those skilled in the art is relatively high such as a molecular biologist working in the area of gene expression. 
In order for gene expression to occur, the sequence of the gene to be expressed and other elements necessary for transcription in the DNA itself such as promoter and terminator sequences must be present in the DNA sequence. As discussed above, there are no particular limitations on the sequence of the DNA that is present. Even if the appropriate DNA sequence is present is the nanocomposite structures that would allow for gene expression, many additional elements such as RNA polymerase and ribonucleotides to generate an mRNA in vitro do not always transfect cells efficiently in vivo (section 3.6). So while the particular silica nanoparticles of Kumar et al. with surface amine groups and a positive zeta potential, the particles of the instant claims can have any zeta potential, a factor which would be reasonably expected to alter that transfection ability of the particles.
The claims not only require that gene expression occur in the first place, but also that the expression is reduced, although the baseline for the comparison of a reduced level being present is not set forth. While the claims are not so limited, based on a review of the specification, it appears that the effect of reduced gene expression occurs when multiple nanocomposites are brought into close proximity to one another for a period of time sufficient 
While the overall process of gene expression and the elements required for gene expression to occur are known and do not require the presence of living cells, the instant claims do not require the elements known to those of skill in the art as essential for gene expression to take place. While one possible mechanism of altered gene expression in an apparently cell free system when such elements are set forth in the specification as originally filed, the specification does not enable one of ordinary skill in the art to make and use the full scope of the invention presently claimed with any applied magnetic field and when such systems are introduced to a cell of a subject.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 – 10 and 16 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the claimed methods of claims 6 and 16, a first mixture is prepared that comprises the polymer, the iron oxide nanoparticle, the chloroform and the first aqueous solution that comprises PVA. A separate step requires the addition of a different aqueous PVA solution (referred to as the second aqueous solution of PVA) to the first mixture after vortexing and dispersion. Claims 6 and 16 each go on to state that this second mixture comprises the polymer, the iron oxide nanoparticle, the chloroform and the second aqueous solution (emphasis added). However, no steps that would result in the removal of the first aqueous solution are present in either claim. Chloroform, a much more volatile solvent compared to water, is still present after the vortexing and ultrasonic dispersion steps, making it even less likely that the first aqueous solution of PVA is no longer present. Are both the first and second aqueous solutions present in the second mixture as separate phases despite each claim only reciting that the second aqueous solution is present? Does the aqueous solution of the second mixture comprise both 

Claim 17 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 17 recites the limitation "the gene encoded by the DNA" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The claims only require reaction with a substituted DNA in claim 16 and there is no previous requirement as to the content of the DNA present in the composite nanoparticle to give proper antecedent basis this phrase.
The claims also appear to be missing essential step(s) or element(s) as mere application of a magnetic field to the nanocomposite particles is insufficient to result in gene expression. Previously, a subject was required and a subject would have the required machinery to express a gene, but nothing in claim 17 as currently amended requires conditions under which gene expression can occur, let alone be reduced as recited in the preamble and confirming step of claim 17. How or where gene expression is initially quantified such that it can be confirmed that a reduction has occurred is not set forth in the claims or the specification. Without information as to what the “baseline” gene expression is, the scope of the claims cannot be determined as if a particular level of gene expression is a reduction, increase or unchanged cannot be determined. 
The first step of claim 17 requires “incubating the DNA … to express the gene encoded by the DNA” so gene expression must occur, yet at the same time, that expression of the gene 
The dependent claims fall therewith. Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moura et al. (Int J Nanomed, 2014) in view of Okassa et al. (Eur J Pharm Biopharm, 2007), Sun et al. (Biomaterials, 2012) and Malvindi et al. (PLOS One, 2014).
Moura et al. discloses the preparation of poly(lactic-co-glycolic acid) acid nanoparticles using a single emulsion-evaporation method with co-associated superparamagnetic iron oxide nanoparticles (SPIONs) and methotrexate (MTX; whole document, e.g., title). While methotrexate is the gold standard for rheumatoid arthritis (RA), there is no way to allow for specific distribution of MTX to affected joints and drug accumulation in healthy tissues causes harmful side effects (p 4912, col 1, ¶ 3). The developed nanoparticulate system comprises SPIONs as a contrast agent and MTX for RA therapy combined into the single platform of a PLGA nanoparticle that can actively target macrophages for RA imaging and therapy (p 4912, col 2, ¶ 1). The preparation procedure for the nanoparticles is shown schematically in figure 1 and at p 4931, col 1, ¶ 1. The polymer PLGA is dissolved in 2 mL of ethyl acetate and along with 40 µl SPIONs and 8 mL of a 2% (w/v) poly(vinyl alcohol) (PVA) solution was sonicated for 30 seconds. An additional 15 mL of a 0.2% (w/v) PVA solution was then added and the organic solvent was removed by evaporation using a rotovapor. The mean effective diameter of the resulting particles is shown in table 1 and for those particles comprising SPIONs, ranged from 131 – 202 nm and have a size suitable for intravenous administration (p 4916, col 1, ¶ 1). 
The use of chloroform as the solvent and vortexing is not disclosed.
Okassa et al. discloses the preparation of sub-micron poly(D,L-lactide-co-glycolide) (PLGA) particles loaded with magnetite/maghemite nanoparticles for magnetically controlled-drug delivery systems (whole document, e.g., abstract). Appropriately designed magnetic, polymeric, sub-micron particles could be used to increase the antitumor efficacy and reduce systemic side-effects of anti-cancer drugs (p 31). An external localised magnetic field gradient 
Sun et al. discloses superparamagnetic Fe3O4/poly-(lactic-co-glycolic acid) (PLGA) microcapsules a dual-mode biological imaging contrast agent for efficient ultrasound and magnetic resonance imaging and a synergistic agent for HIFU (high intensity focused ultrasound) by in situ introduction of Fe3O4 nanoparticles within PLGA microcapsule prepared by a double emulsion evaporation process (p 5863, col 1, ¶ 2).  200 µL of a 10 mg/mL solution of iron oxide nanoparticles and 2 mL of chloroform to dissolve 100 mg of PLGA were combined and then emulsified (section 2.1). A solution of polyvinyl alcohol (PVA) had the Fe3O4/PLGA solution added to it, followed by mixing (section 2.1). As set forth at ¶ [0078] of the PGPub of the instant application, such a stirring step results in evaporation of the chloroform organic solvent as required by the instant claims. The paragraph bridging p 5857 and 5858 indicates that while different amounts of Fe3O4 were not studied, it is expected that 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate use chloroform in a process to prepare composite nanoparticles comprising iron oxide nanoparticle and a polymer such as PLGA in a multi-step process requiring two additions of PVA before and after the preparation of an emulsion, with the second PVA solution having a lower concentration than the first.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Moura et al., Okassa et al. and Sun et al. disclose similar procedures in which the PLGA polymer is dissolved in an organic solvent and combined with an aqueous PVA solution and an emulsion formed. The selection of the particular organic solvent to dissolve the polymer, the exact conditions of mixing of the various ingredients and when those steps is carried out to form the required emulsion is within the skill of the person of ordinary skill in the art based on their knowledge and the disclosures of the applied prior art that various ingredients and mixing methods are suitable for preparing the first emulsion. The selection of the mixing means and particular times of each would be routinely optimized to insure that all of the necessary ingredients are thoroughly mixed prior to emulsion formation and that the desired first emulsion is prepared as desired. Moura et al. and Okassa et al. each also teach the addition of a second, larger volume of a more dilute PVA solution to the nanoparticles after emulsion formation as required by the instant claims. The person of ordinary skill in the art would routinely optimize the volume and concentration of the various ingredients used. Sun et al. discloses that the amount of nanoparticles used would be expected to impact the contrast enhancement so the amount of iron oxide nanoparticles in the 
None of the references disclose a step that results in a silica coating of the composite.
Malvindi et al. discloses that while iron oxide nanoparticles (IONPs) have shown great potential in various biomedical applications for both diagnosis and therapy, concerns have arisen over toxicity and the literature shows conflicting results (p 1, col 1). The effect of surface passivation by covering IONPs with a thin silica shell was investigated (p 1, col 2). The coating was applied using a solution of water and TEOS (tetraethylorthosilicate; ¶ bridging p 4 and 5). Bare NPs perturbed the mitochondrial potential and showed more genotoxicity and cytotoxicity compared to the passivated NPs (p 2, col 2, ¶ 1). Intracellular dissolution of iron oxide can cause cytotoxicity but passivation may strongly improve biocompatibility through enhancement of their resistance to lysosomal acidity and can decrease the overall toxicity to create a safe nanosystem for nanomedicine application (¶ bridging p 3 and 4).
3O4 nanoparticles are on the surface in the prepared nanocomposites, and therefore encapsulation of the composition with a silica shell would be reasonably expected to also increase the biocompatibility and decrease the toxicity of the iron oxide-PLGA nanostructure as well. 
The stability of the particle size two weeks after coating is not disclosed. However, this behavior is determined by the size and structure of the particles themselves. "A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim." Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1172 (Fed. Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.") MPEP 2111.04 The wherein clause merely characterizes the results of the other steps recited in the claims and the person of ordinary skill in the art would routinely optimize the initial size of the nanoparticles and there is no evidence of record that the particle size of the silica coated polymer iron oxide nanoparticles prepared by the method rendered obvious by the combined prior art would not be maintained as required by the instant claims.
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moura et al., Okassa et al., Sun et al. and Malvindi et al. as applied to claims 6 and 8 above further in view of Gemeinhart et al. (Biotechnol Prog, 2005). 
Moura et al., Okassa et al., Sun et al. and Malvindi et al. are discussed above.
The attachment of a phosphor to the surface is not disclosed.
Gemeinhart et al. discloses silica nanoparticles as modular DNA delivery system (whole document, e.g., title) with a ternary modular DNA delivery system comprised of DNA, dendrimer and silica nanoparticles and modification of the nanoparticle surface to determine the fate of the silica nanoparticles (p 533, col 1, ¶ 1). Solutions of aminopropyl triethoxy silane (APTES) and methyl triethoxy silane (MTES) were added to silica nanoparticles to produce NPs with varying surface amino and methyl group content (p 533, col 1, ¶ 3). AlexaFluor® 488-succinimide was used to fluorescently label the nanoparticles (p 533, col 1, ¶ 3) and the resultant particles used to visualize the location of the silica NPs when used to transfect CHO cells, (e.g., figure 4 and p 535, col 1, ¶ 2 onward). The produced nanoparticles were 230 ± 10 nm (p 534, col 1, ¶ 2).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a phosphor such as AlexaFluor® onto the composition NPs of Moura et al., Okassa et al., Sun et al. and Malvindi et al. The person of ordinary skill in the art would have been motivated to make those modifications to provide an easy visualize the particles to locate the particles and reasonably would have expected success because Gemeinhart et al. discloses that a succinimide conjugate of a fluorescent moiety such as AlexaFluor can be covalently attached to silica nanoparticles whose surface contains amine groups. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moura et al., Okassa et al., Sun et al., Malvindi et al. and Gemeinhart et al. as applied to claims 6, 8 and 9 above, and further in view of Bradbury et al. (US 2014/0248210).
Moura et al., Okassa et al., Sun et al., Malvindi et al. and Gemeinhart et al. are discussed above.
The use of a fluorophore from Markush group of claim 10 is not disclosed.
Bradbury et al. discloses fluorescent silica-based nanoparticles that allow for the precise detection, characterization, monitoring and treatment of a disease such as cancer (whole document, e.g., abstract). Other imaging techniques such as positron emission tomography (PET), single photon emission computed tomography (SPECT), computerized tomography (CT), bioluminescent imaging, magnetic resonance imaging (MRI), radionuclide/radiometals or paramagnetic ions may also be conjugated to the nanoparticles to allow for nanoparticle imaging via techniques other than fluorescence imaging (abstract). The core of the particles contains the fluorophore and there is a silica shell surrounding at least a portion of the core (¶ [0008]). The nanoparticles are prepared by covalently conjugating a fluorescent compound using reactive moieties such as amines to precursor compounds that react to form the final particles (¶ [0129]). Any known fluorescent compounds can be used (¶ [0134] onward), including the cyanine compounds Cy3, Cy3.5, Cy5, C5.5 and Cy7; tetramethyl rhodamine; rhodamine; rhodamine derivatives; rhodamine 6G and Alexa® fluorescent dyes such as AlexaFluor® 488 (¶ [0135]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use a fluorophore other than the AlexaFluor® 488 used by Gemeinhart et al. such as a rhodamine compound or cyanine compound. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moura et al., Okassa et al., Sun et al. and Malvindi et al. as applied to claims 6 and 8 above, and further in view of Wang et al. (Nano Res, 2008) and Zhu et al. (Anal Chim Acta, 2003).
Moura et al., Okassa et al., Sun et al. and Malvindi et al. are discussed above. 
The applied references do not disclose the preparation of an amine containing surface and subsequent reaction with glutaraldehyde-terminated DNA.
Wang et al. reviews the development and application of silica nanoparticles (whole document, e.g., title). Amongst the possible uses of silica NPs are for gene/drug delivery (section 3.6, p 109) and also multi-functional silica NPs (section 3.7, p 110). Fluorescent silica NPs can act as nonviral vectors for gene delivery and biophotonic methods may be used to optically monitor intracellular trafficking and gene transfection (p 109, col 1, ¶ 2). Amino-group functionalized NPs can be used to deliver DNA to the nucleus and does not cause tissue damage or immunological side effects (p 109, col 1, ¶ 2). Magnetic silica NPs have also been 
Zhu et al. discloses the use of doped silica NPs as an oligonucleotides labeling tag (whole document, e.g., abstract). The electroactive cobalt containing complex cannot be directly linked to the DNA so it is doped into the silica NPs, along with an amine containing silane and glutaraldehyde as linking agents (abstract). After silanization of using DETA (trimethoxysilylpropyldiethyltriamine, section 2.3.2.2) to attach primary amine groups to the surface of the silica NP, 5’-amine capped oligonucleotides are covalently linked to the surface using glutaraldehyde as a linker (p 182, col 1, ¶ 2 and section 2.3.2.3). The DNA is used as an oligonucleotide probe (e.g., section 2.3.3 and 3.2) and the linkage maintained the function of the attached oligonucleotides as subsequent DNA hybridization could take place.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate oligonucleotides or genes onto the surface of the silica coated Fe3O4/PLGA NPs of Sun et al. and Malvindi et al. using glutaraldehyde as the linker.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because multi-functional particles, such as those with magnetic particles and silica or fluorescent silica NPs can be used for gene delivery applications and DNA can be attached to silica NPs as with surface amine groups as taught by Wang et al. and Zhu et al. Whether the glutaraldehyde is added to the solution containing silica NPs and amine-terminated DNA molecules or the glutaraldehyde is allowed to react with one constituent, such as the DNA, prior to addition of the other constituent is an alteration in the order of adding ingredients. Changes in the order of addition are prima facie obvious in the absence of evidence of new or unexpected results (MPEP 2144.04 (IV)(C)). Gene 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about 

/Nissa M Westerberg/Primary Examiner, Art Unit 1618